                      IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                     AUGUSTA DIVISION

KATHY REAVES,                        )
                                     )
           Plaintiff,                )
                                     )
     v.                              )        CV 119-029
                                     )
JASON MEDLIN; JEANICE BARRETT;       )
RICHMOND COUNTY SCHOOL SYSTEM; )
FLETCHER, HARLEY & FLETCHER, LLP; )
RICHMOND COUNTY BOARD OF             )
EDUCATION ,                          )
                                     )
           Defendants.               )
        __________________________________________________________

            MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
            __________________________________________________________

       Plaintiff commenced the above-captioned case pro se and is proceeding in forma

pauperis (“IFP”). Because she is proceeding IFP, Plaintiff’s complaint must be screened to

protect potential Defendants. Phillips v. Mashburn, 746 F.2d 782, 785 (11th Cir. 1984).

Pleadings drafted by pro se litigants must be liberally construed, Haines v. Kerner, 404 U.S.

519, 520-21 (1972), but the Court may dismiss a complaint, or any part thereof, that is

frivolous or malicious or that fails to state a claim upon which relief may be granted. 28

U.S.C. §§ 1915(e)(2)(B)(i) & (ii).

I.     SCREENING OF THE COMPLAINT

       A.      BACKGROUND

       Plaintiff names as Defendants (1) Jason Medlin; (2) Jeanice Barrett; (3) Richmond

County School System; (4) Fletcher, Harley & Fletcher, LLP; and (5) Richmond County
Board of Education. (Doc. no. 1, p. 1.) Taking all of Plaintiff’s factual allegations as true, as

the Court must for purposes of the present screening, the facts are as follows.

       Plaintiff is a high school teacher at Richmond Academy, which is in the Richmond

County School System. (Id. at 2.) Defendant Jason Medlin is the principal of Richmond

Academy and Defendant Jeanice Barrett is the bookkeeper. (Id.) On February 11, 2019, Ms.

Barrett sent Plaintiff an email regarding recent Certificates of Absences (“COAs”) submitted

to payroll without Plaintiff’s signature. (Id. at 3.) Ms. Barrett submitted the COAs, dated

January 11, 2019, to payroll on February 6, 2019, but were not sent to Plaintiff to be signed

until February 11, 2019. (Id.) Plaintiff requested the opportunity to inspect the documents

prior to signing them. (Id.) Upon her review, she found multiple issues with the COAs, such

as being backdated, being keyed in electronically before submission to Plaintiff, no

signature, and the hours were not exact. (Id.) Plaintiff alleges Mr. Medlin and Ms. Barrett

tried to conceal these discrepancies by telling Plaintiff the hours on the COAs were correct

and there was no reason to question it. (Id.) Mr. Medlin also stated Ms. Barrett submitted

the COAs to payroll without giving Plaintiff a chance to review them first. (Id.)

       On February 19, 2019, Plaintiff filed a complaint with the Department of Labor,

Wage and Hours Division, about the discrepancies in her pay and the falsified payroll

documents. (Id.) Plaintiff then asked Mr. Medlin to return all her money to her account, and

Mr. Medlin responded by ordering Plaintiff to sign the COAs. (Id.) Plaintiff said she would

not sign them, and Mr. Medlin threatened Plaintiff with disciplinary action. (Id.) Mr.

Medlin also threatened to take disciplinary action against Plaintiff for September 2018

COAs. On February 5, 2019, Mr. Medlin pulled Plaintiff out of teaching her class to discuss

                                                2
the January 2019 COAs and tried to force Plaintiff to sign a document written by Mr. Medlin

stating she agreed with his actions. (Id.)

       Plaintiff told Mr. Medlin that Ms. Barrett’s actions constituted fraud and theft by

deception, and she threatened to file a complaint against the school system if the money was

not in her account by February 29, 2019. (Id.) At some point, Plaintiff sent an email to Mr.

Medlin with several unanswered questions concerning the discrepancies in the COAs. (Id.)

Mr. Medlin refused to answer the questions and insisted Plaintiff sign the COAs. (Id.)

       Plaintiff alleges Defendants Medlin and Barrett’s actions constitute harassment that

began in September 2018 when Plaintiff overheard Defendants Medlin and Barrett talking

negatively about her and another teacher, who was pregnant at the time and no longer works

at the school. (Id. at 4.) Up to the date of filing this case, no one has explained to Plaintiff

why Ms. Barrett fraudulently backdated documents to payroll that docked her pay or why

Ms. Barrett put February absences on January forms or January absences on November

forms. (Id.) Plaintiff alleges Defendants Medlin and Richmond County School System’s

ongoing actions constitute workplace harassment, and Plaintiff has a problem with Ms.

Barrett every day. (Id.) Plaintiff further alleges she is harassed every day by Defendants

Medlin and Richmond County School System.

       Plaintiff seeks an injunction against Defendants Barrett, Medlin, and Richmond

County School System for fraudulently submitting documents to payroll and deducting

money out of her check without her knowledge. (Id.) Additionally, she seeks back pay,

front pay, attorney’s fees, punitive damages, and special damages in excess of two million

dollars from each Defendant individually and in their professional capacity. (Id.)

                                               3
       B.      DISCUSSION

               1.      Legal Standard for Screening

       The amended complaint or any portion thereof may be dismissed if it is frivolous,

malicious, or fails to state a claim upon which relief may be granted, of if it seeks monetary relief

from a defendant who is immune to such relief. See 28 U.S.C. § 1915(e)(2)(B). A claim is

frivolous if it “lacks an arguable basis either in law or in fact.” Neitzke v. Williams, 490 U.S.

319, 327 (1989). Moreover, “[f]ailure to state a claim under § 1915(e)(2)(B)(ii) is governed by

the same standard as dismissal for failure to state a claim under Fed. R. Civ. P. 12(b)(6).”

Wilkerson v. H & S, Inc., 366 F. App’x 49, 51 (11th Cir. 2010) (citing Mitchell v. Farcass, 112

F.3d 1483, 1490 (11th Cir. 1997)).

       To avoid dismissal for failure to state a claim upon which relief can be granted, the

allegations in the complaint must “state a claim for relief that is plausible on its face.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). That is,

“[f]actual allegations must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555. While Rule 8(a) of the Federal Rules of Civil Procedure does not

require detailed factual allegations, “it demands more than an unadorned, the defendant

unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. A complaint is insufficient if it

“offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action,’”

or if it “tenders ‘naked assertions’ devoid of ‘further factual enhancement.’” Id. (quoting

Twombly, 550 U.S. at 555, 557). In short, the complaint must provide a “‘plain statement’

                                                  4
possess[ing] enough heft to ‘sho[w] that the pleader is entitled to relief.’” Twombly, 550 U.S. at

557 (quoting Fed. R. Civ. P. 8(a)(2)).

       Finally, the court affords a liberal construction to a pro se litigant’s pleadings, holding

them to a more lenient standard than those drafted by an attorney. Haines v. Kerner, 404 U.S.

519, 520 (1972); Erickson v. Pardus, 551 U.S. 89, 94 (2007). However, this liberal construction

does not mean that the court has a duty to re-write the complaint. Snow v. DirecTV, Inc., 450

F.3d 1314, 1320 (11th Cir. 2006).

               2.     Plaintiff Fails to State a Claim Against Defendants Fletcher, Harley &
                      Fletcher, LLP

       The Eleventh Circuit has held that a district court properly dismisses a defendant

where a plaintiff fails to state any allegations that associate the defendant with the purported

constitutional violation. Douglas v. Yates, 535 F.3d 1316, 1321-22 (11th Cir. 2008) (“While

we do not require technical niceties in pleading, we must demand that the complaint state

with some minimal particularity how overt acts of the defendant caused a legal wrong.”).

Plaintiff’s only mention of Defendants Fletcher, Harley & Fletcher, LLP, is in the caption.

(Doc. no. 1, p. 1.) Because Plaintiff alleges no facts regarding Defendants Fletcher, Harley

& Fletcher, LLP, she fails to state a claim against them.

               3.     Plaintiff Fails to State a Title VII Claim Against Defendants

       To the extent Plaintiff is attempting to assert a Title VII employment discrimination

claim against Defendants, she fails to state a claim. Prior to bringing a claim of employment

discrimination under Title VII, a plaintiff is required to exhaust available administrative

remedies. Wilkerson v. Grinnell Corp., 270 F.3d 1314, 1317 (11th Cir. 2001). Generally, as


                                                5
an initial step, the aggrieved employee must file a charge of discrimination with the EEOC

and receive a right-to-sue letter. Id.; see also 42 U.S.C. § 2000e-5(f)(1) (requiring charges be

filed within ninety days of issuance of a right-to-sue letter). The receipt of the right-to-sue

letter is not a jurisdictional requirement, but rather a statutory prerequisite subject to

equitable defenses. See Zipes v. Trans World Airlines, Inc., 455 U.S. 385, 393 (1982)

(holding prerequisite of obtaining a right-to-sue letter is subject to waiver, estoppel, and

equitable tolling); Forehand v. Fla. State Hosp. at Chattahoochee, 89 F.3d 1562, 1569 (11th

Cir. 1996) (“[R]eceipt of a right-to-sue letter is not a jurisdictional prerequisite to suit, but

rather, is a statutory precondition which is subject to equitable modification.”). However, the

failure to file a claim with the EEOC may bar a plaintiff from bringing suit. Baldwin Cty.

Welcome Ctr. v. Brown, 466 U.S. 147, 152 n.6 (1984); Hines v. Widnall, 334 F.3d 1253,

1257 (11th Cir. 2003).

       Reviewing Plaintiff’s complaint, she has not alleged to have filed a charge with the

EEOC, let alone received a right-to-sue letter. (See doc. no. 1.) Because receipt of an EEOC

right to sue letter is a statutory prerequisite to a Title VII employment discrimination case,

Plaintiff complaint fails to state a valid Title VII claim. Zipes, 455 U.S. at 393.

               4.      Plaintiff Also Fails to State a § 1981 Claim Against Defendants

       Although Plaintiff styles her complaint to include claims under 42 U.S.C. § 1982 and

1983, (see doc. no. 1, p. 2), her claims are more readily cognizable under 42 U.S.C. § 1981.

Section 1981 provides that “[a]ll persons . . . shall have the same right in every State and

Territory to make and enforce contracts . . . as is enjoyed by white citizens . . . .,” and it broadly

protects “the making, performance, modification, and termination of contracts, and the

                                                   6
enjoyment of all benefits, privileges, terms, and conditions of the contractual relationship.” 42

U.S.C. § 1981(b). Section 1981 provides similar protections as those provided under Title VII in

the employment context. Davis v. Auburn Bank, 704 F. app’x 837, 842-43 n.5 (11th Cir. 2017)

(“Claims for race-based discrimination, retaliation, and hostile work environments are

cognizable under § 1981.”).

        First, Plaintiff alleges Defendants’ actions constitute a claim for retaliation. (Doc. no. 1,

p. 2.) A plaintiff alleging a retaliation claim establishes a prima facie case by showing: “(1) [s]he

engaged in a statutorily protected activity; (2) [s]he suffered an adverse employment action; and

(3) [s]he established a causal link between the protected activity and the adverse action.” Bryant

v. Jones, 575 F.3d 1281, 1307-08 (11th Cir. 2009) (citation omitted). Plaintiff has not alleged

any fact to support her claim for retaliation. She did not allege what activity she participated in

that was statutorily protected, and she does not allege any causal connection between such

activities and her pay being docked. At most, she alleges her pay was docked some unknown

amount at some unknown time, and Mr. Medlin threatened, but never carried out, some form of

disciplinary action against her for not signing the COAs. (Doc. no. 1, p. 3-4.) Thus, Plaintiff

fails to state a valid retaliation claim.

        Second, Plaintiff fails to state a hostile work environment claim under § 1981. Plaintiff

alleges Defendants committed workplace harassment by talking negatively about her, docking

her pay, and generally “harassed [her] on a constant basis.”            (Id.)   For a hostile work

environment claim, a plaintiff must show:

        (1) that [she] belongs to a protected group; (2) that [she] has been subject to
        unwelcome harassment; (3) that the harassment[was] based on a protected
        characteristic of the employee, such as national origin; (4) that the harassment was

                                                  7
       sufficiently severe or pervasive to alter the terms and conditions of employment
       and create a discriminatorily abusive working environment; and (5) that the
       employer is responsible for such environment under either a theory of vicarious or
       of direct liability.

Bryant, 575 F.3d at 1296 (quotation omitted). Plaintiff has failed to allege any incidents of

harassment based on any particular characteristic or that she belonged to a protected group. As

such, her claim fails to meet even the most basic requirements of a § 1981 hostile work

environment claim. Id.

              5.      Any Potential State Law Claims Should Be Dismissed

       To the extent Plaintiff may have any viable state law claims regarding the events

alleged in her complaint, those should be dismissed so Plaintiff may pursue them in state

court. Pursuant to 28 U.S.C. § 1331, District Courts have original jurisdiction over civil

actions “arising under the Constitution, laws, or treaties of the United States.” Section 1331

provides the Court authority to rule in a § 1981 case. Federal courts are given the additional

power to exercise supplemental jurisdiction over state law claims which “form part of the

same case or controversy under Article III of the United States Constitution.” 28 U.S.C. §

1367(a). However, § 1367(c)(3) states that “[t]he district courts may decline to exercise

supplemental jurisdiction over a claim under subsection (a) if . . . the district court has

dismissed all claims over which it has original jurisdiction. . . .” Id. § 1367(c)(3) (emphasis

added).

       Indeed, a District Court is well within its discretion to dismiss state law claims once

the basis for original federal court jurisdiction no longer exists. See Nolin v. Isbell, 207 F.3d

1253, 1258 (11th Cir. 2000) (directing dismissal of state law claims when case “retains no


                                                8
independent basis for federal jurisdiction”); see also Republic of Panama v. BCCI Holdings

(Luxembourg) S.A., 119 F.3d 935, 951 n.26 (11th Cir. 1997) (“After dismissing Panama’s

federal claims against the . . . defendants, the district court correctly dismissed its remaining

state law claims against these defendants.”). Accordingly, any potential state law claims

Plaintiff believes she may have should be dismissed so she may, if she chooses, pursue them

in state court.

II.    CONCLUSION

       For the reasons set forth above, the Court REPORTS and RECOMMENDS Plaintiff’s

complaint be DISMISSED for failure to state a claim and this civil action be CLOSED.

       SO REPORTED AND RECOMMENDED this 7th day of May, 2019, at Augusta,

Georgia.




                                                9
